In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00065-CV

JEFFREY MURTHA, JAMES BREWER,              §    On Appeal from the 342nd District Court
LARRY BERKMAN, AND CHASIN JASON,
INC., Appellants                           §    of Tarrant County (342-284263-16)

V.                                         §    June 6, 2019

SAVVY’S, INC., ICIE BERKMAN, AND           §    Opinion by Justice Womack
WENDIE M. KRICKER, Appellees

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellants Jeffrey Murtha, James Brewer, Larry

Berkman, and Chasin Jason, Inc. shall bear the costs of this appeal, for which let

execution issue.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Dana Womack
                                         Justice Dana Womack